Citation Nr: 1647967	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  09-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1969 to February 1971, and active service with the National Guard from November 1990 to May 1991, October 1991 to February 1992, from April 1992 to August 1993, and from April 2004 to November 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision of the New Orleans, Louisiana, United States Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied the claim in October 2015.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court) and by an August 2016 Order, the Court remanded the claim for readjudication in accordance with a Joint Motion for Remand (Joint Motion). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 Joint Motion for Remand, the parties agreed that the Board did not satisfy its duty to assist in obtaining pertinent private medical records pursuant to 38 U.S.C.A. §§ 5103A (b) (West 2014); 38 C.F.R. § 3.159 (c) (2016).  

Specifically, the noted records were from Louisiana Sleep Diagnostics LLC, and were noted to be from 2006, December 2010, and January 2010.  It is unclear whether records from that facility are available.  

The records are pertinent because an April 2011 sleep study showed the Veteran was diagnosed with sleep apnea as early as 2003.  Following that diagnosis, he served on active duty from April 2004 through November 2005.  The Veteran contends that his sleep disability was aggravated by that period of service.  As noted in the Joint Motion, a sleep study from 2006, contemporaneous to separation from service, would show the status of the disability at the time of separation, or shortly thereafter.  

In a letter submitted by the Veteran's representative in October 2016, the Veteran's wife stated that Louisiana Sleep Diagnostics LLC had gone out of business and that she made several attempts to locate records without any success.  The Veteran's wife stated that she was unable to locate sleep studies conducted for December or January 2010 but provided additional studies conducted in August 2007, May 2015 and July 2015.  In addition, in an October 2016 Informal Hearing Presentation, the Veteran's accredited representative stated that the sleep studies in January and December of 2010 are apparently not available and again stated that Louisiana Sleep Diagnostics LLC had gone out of business.  

Despite the representative's assertion that the records are unavailable, a copy of the January 2010 study was associated with the record in March 2015.  Thus, the Board cannot conclude that the other records are unavailable.  On remand, another attempt should be made to obtain those records.  

After any records are obtained, another medical opinion should be obtained.  A May 2015 VA examination included the opinion that there was "[n]o evidence of worsening sleep apnea associated with 2004 period of active duty service.  In fact, there has been improvement since that time..."  The examiner indicated that evidence supporting that conclusion was a 2011 sleep study finding which showed upper airway resistance syndrome of lesser severity than sleep apnea.

As noted, any sleep study conducted in 2006 would be more probative evidence of aggravation during service because that study was more contemporaneous to separation.  If those records are obtained on remand, the VA examiner must consider them.  

The May 2015 VA examination also included a negative opinion as to an association between PTSD and sleep apnea, with acknowledgment of medical literature supporting a possible connection, but no specific discussion.  In October 2016, the Veteran submitted an article on the association between PTSD and sleep apnea.  The examiner should consider the recently submitted article when providing the opinion.  

The October 2016 submission also included a July 2015 sleep study that was not available to the examiner.  On remand, the examiner should consider those findings and provide an addendum clinical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action, to include obtaining appropriate consent from the Veteran, to obtain any sleep study conducted in 2006.  All action taken must be documented in the record.  

2.  After completion of the foregoing, contact the VA examiner who conducted the May 2015 examination (or another appropriate examiner if that examiner is unavailable) and request an addendum opinion as to whether the Veteran's sleep apnea was aggravated during his period of active duty from April 2004 to November 2005 or whether it is caused or aggravated by his service-connected PTSD.  Copies of all pertinent records should be made available to and reviewed by the examiner.

The AMC/RO should specifically tell the examiner whether the 2006 sleep study was obtained.  

Based on a review of the record, the examiner should answer the following:  

(a)  Specifically identify any sleep disorder diagnosed.  

(b)  Is it at least as likely as not that any diagnosed sleep disorder was aggravated by the Veteran's period of service from April 2004 through November 2005; that is, did the sleep disorder increase in severity during service and if so, was that beyond the natural procession of the disease?  

The examiner should consider the Veteran's report that he had been using a CPAP machine prior to that period but did not use it during that period.  The examiner should also indicate whether any 2006 sleep study was available for review. 

(c) If the preexisting sleep disorder was not aggravated during the specific period of service, is it at least as likely as not that any diagnosed sleep disorder was caused or aggravated by his service-connected PTSD. 

(If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep disorder present (i.e., a baseline) before the onset of the aggravation. 

In providing an addendum opinion, the examiner should consider, and discuss as necessary, the July 2015 private sleep study as well as the "High risk of sleep apnea in young veterans with PTSD" (https://www.sciencedaily.com/releases/2015/05/150519182243.htm) article cited by the Veteran's representative. 

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If it is determined that an opinion cannot be provided without an examination, the examination should be scheduled. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




